DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of January 20, 2022, to the ex-parte quayle action mailed December 21, 2021, has been entered. Claim 1 has been amended, claim 2, 11, and 12 has been cancelled, no claims have been newly added.  Claims 1, 3-10, and 13-14 are pending..  Claims 1, 3-10, and 13-14 are under instant examination.
Withdrawn Rejection 112(b)
Claims 1-9, 13, and 14 were rejected to in the previous Office action mailed March 2, 2021, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant has amended base claim 1 to delete the language of “preferably a perfume oil or a flavor oil” rendering the rejection moot.  Accordingly, the 112 rejection is hereby withdrawn.
Withdrawn Rejection - 35 USC § 102 or 103

Claims 1, 3, 8-9, 13, and 14 were rejected in the previous Office Action mailed March 2, 2021, under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakai et al (“Sakai”, US 2002-0034525 A1, published March 21, 2002).  Applicant has amended claim 1 to include the limitation of 

Withdrawn Rejection - 35 USC § 103

Claims 1-9, 13, and 14 were rejected in the previous Office Action mailed March 2, 2021 under pre-AIA  35 U.S.C. 103(a) as obvious over Sakai et al (“Sakai”, W US 20020034525 A1, published March 21, 2002) in view of Restrepo et al (“Restrepo”, US-patent application 20140274865 A1, published September 18, 2014).  Applicant has amended claim 1 to include the limitation of step (iv) consists of adding the dispersion of step_(iii) in a water bath  containing water- soluble complexing agent ions, wherein the biopolymer is chosen in the group consisting of alginates, xanthan, carragenans, chitosan, pectin, gellan, agaragar, hydroxycellulos


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of filing it would not have been obvious to produce a hydrogel bead obtainable by a process comprising the steps of: (i) preparing a continuous phase comprising water and a biopolymer; (ii) | preparing an internal phase comprising an oil phase, and a hydrophobic active ingredient,  (iii) mixing the continuous phase and the internal phase to form a dispersion (iv) forming a bead by inducing complexation of the dispersion obtained in step (ili), wherein a mesogenic compound is added in step (1) and/or (11) under conditions that allow the compound to form at least one liquid crystalline structured phase in the hydrogel bead; wherein step (iv) consists of adding the dispersion of step (iii) in
a water bath containing water- soluble complexing agent ions, wherein the biopolymer is chosen in the group consisting of alginates, xanthan, carragenans, chitosan, pe
 The closest prior art is Sakai et al (“Sakai”, US 20020034525 A1, published March 21, 2002).  Sakai discloses a skin cosmetic composition comprising: a hydrogel particle comprising a non-crosslinked hydrogel containing an oil component therein dispersed in an aqueous medium (title and abstract, read on the preamble of hydrogel bead, the limitations of a continuous phase and internal phase wherein the preparation method, the resulting emulsion is added dropwise into a 1% aqueous calcium chloride from an orifice having an orifice diameter of 0.5 mm, to give hydrogel particles having average particle diameter 2.0 mm ([0108]).

The instant invention is the a hydrogel bead obtainable by a process comprising the steps of: (i) preparing a continuous phase comprising water and a biopolymer; (ii) | preparing an internal phase comprising an oil phase, and a hydrophobic active ingredient,  (iii) mixing the continuous phase and the internal phase to form a dispersion (iv) forming a bead by inducing complexation of the dispersion obtained in step (ili), wherein a mesogenic compound is added in step (1) and/or (11) under conditions that allow the compound to form at least one liquid crystalline structured phase in the hydrogel bead; wherein step (iv) consists of adding the dispersion of step (iii) in
a water bath containing water- soluble complexing agent ions, wherein the biopolymer is chosen in the group consisting of alginates, xanthan, carragenans, chitosan, pectin, gellan, agar_agar, hydroxycellulose, hydroxymethylcellulose, hydroxypropyl cellulo.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-10, 13 and 14 are allowed.
	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. . Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        ..